Citation Nr: 0604639	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for lymphoma.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's lymphoma and service.

2.  The veteran's service-connected disabilities are 
traumatic arthritis of the right knee, rated 30 percent 
disabling; and residuals of a torn right knee lateral 
meniscus, rated as 30 percent disabling.

3.  The veteran's service-connected right knee disabilities 
are not sufficiently severe as to preclude him from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Lymphoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16, 4.18 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in October 2002 
fulfill the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  In this 
regard, the service medical records are of record, and all 
other pertinent records identified by the appellant have been 
secured.  Hence, VA has fulfilled its duties under the VCAA.  

The Board recognizes that VA did not provide the veteran with 
an examination in order to secure a medical opinion 
addressing the origin of his lymphoma.  In this regard, 
however, in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant duty to 
assist regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), and 
held that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced 38 U.S.C.A. § 5103A(a)(2), which 
indicates that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

II.  Service connection for lymphoma

Background

The service medical records do not reveal any complaints, 
findings, or diagnoses pertaining to lymphoma.

A February 2002 VA computerized tomography scan revealed a 
large anterior mediastinal mass lesion or adenopathy.  The 
veteran underwent a mediastinoscopy in April 2002, and 
pathological studies confirmed a large cell lymphoma.  The 
veteran was provided chemotherapy.  

In an undated letter to the veteran's Senator, received by 
the RO in April 2003, the veteran indicated that he believed 
he had lymphoma while in-service, and that there were people 
that lived with cancer all of their lives and do not know 
about it.



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Entitlement to direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Service connection for lymphoma may be 
presumed to have been incurred in service if the disorder was 
disabling to a compensable degree within one year after 
separation.  38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The veteran claims that he is entitled to service connection 
for lymphoma which was first diagnosed approximately 22 years 
after separation from service.  

In this case, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for lymphoma.

There is no competent evidence showing that the veteran 
complained of, was treated for, or was diagnosed with 
lymphoma while on active duty.  Lymphoma was not compensably 
disabling within one year of the veteran's separation from 
active duty.  Further, there is no competent evidence to 
support his assertions of that lymphoma is related to 
service.  Given that lymphoma was first documented in the 
2002, many years following his military discharge, and given 
that there is no competent medical evidence that lymphoma is 
etiologically related to service, service connection must be 
denied.

The Board has considered the appellant's arguments regarding 
the etiology of his disability; however, he is a layman who 
is not trained in the field of medicine.  Hence, the veteran 
is not competent to offer an opinion addressing questions 
involving medical diagnosis or causation as presented in this 
case.  Espiritu v. Brown, 2 Vet. App. 492 (1992).  Without 
supporting medical evidence, the veteran's bare assertion 
that his lymphoma was present during his time in service in 
1980 is insufficient to substantiate his claim.

III.  TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2005).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for traumatic 
arthritis of the right knee associated with a torn lateral 
meniscus evaluated as 30 percent disabling; and for a torn 
lateral meniscus of the right knee evaluated as 30 percent 
disabling.  The combined evaluation is 50 percent.  The 
veteran thus fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, 
the issue is whether his service-connected right knee 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The simple 
fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence in the file indicates that the veteran has worked 
temporary assignments in desk top support, customer support, 
and as an assembler from September 1999 to January 2002.  In 
an October 2002 statement the veteran indicated that he was 
unemployable due to his need to treat his lymphoma.

The record does not document the presence of functional 
limitations imposed by the veteran's service-connected right 
knee disabilities alone which preclude the performance of 
substantially gainful employment.  The veteran may be 
unemployable due to his nonservice-connected lymphoma, or due 
to a combination of other nonservice connected factors, but 
there is no competent evidence that he is unemployable due to 
his service connected knee disorders alone.  The claim is 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for lymphoma is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


